Citation Nr: 0810070	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  03-35 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The veteran served on active duty from January through July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 determination by the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.  The veteran testified at a Board 
hearing in July 2006 in Washington D.C. and a personal 
hearing in September 2003.

The veteran submitted additional private medical evidence at 
the time of the July 2006 Board hearing.  The submission of 
such evidence was accompanied by a waiver of RO 
consideration, signed by the veteran and dated July 18, 2006.  
Although the hearing was held following the expiration of the 
90 day period for submitting additional evidence, submission 
of the evidence is still deemed to be timely. See 38 C.F.R. 
§ 1304(a) (2007); see also Chairman's Memorandum No. 01-05-09 
(May 25, 2005).

In October 2006, the Board remanded the matter to the RO via 
the AMC for due process considerations, to provide adequate 
notice pursuant to the VCAA duties to notify and assist, and 
to schedule a VA medical examination and opinion by a foot 
specialist (podiatrist) regarding the nature and etiology of 
the veteran's current foot conditions.  Those actions 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

It is as likely as not that the veteran's current bilateral 
foot condition is the result of her service. 





CONCLUSION OF LAW

Service connection for bilateral foot condition is 
established.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

The veteran has stated that her current bilateral foot 
condition is related to wearing improperly fitted boots while 
in basic training during military service in 1976.  She 
stated that while in active service, she was told to wear 
athletic shoes instead of the military issued boots in 
response to her complaints of problems with her feet.  The 
service medical records verify that the veteran was treated 
and diagnosed with bilsters, swelling, tenderness and 
cellulitis of both feet in February 1976, as well as having a 
callus removed from the right foot in June 1976.  The veteran 
was placed on soft shoe profile.  

Post-service, the veteran underwent bilateral ostectomies 
shortly after separation.  Although the medical evidence does 
not provide specific dates for these surgeries, other 
treating and examining physicians have confirmed the post-
operative changes to the veteran's feet.  Additionally, the 
veteran has been treated for Morton's neuroma, as well as 
tarsal tunnel and CMT with propulsive phase metaarsalgia of 
the 2nd, 3rd, and 4th digits bilaterally.

The veteran stated that she currently has pain on a daily 
basis which increases with prolonged walking and standing, as 
well as increased fatigability with prolonged standing and 
walking.  The veteran complains of occasional swelling and 
the need to wear open-toed shoes to decrease the pain.  
Orthotic shoes have been recommended by "J.A.", D.P.M., 
however the veteran asserts that she is unable to afford 
them.

In January 2004, the veteran was afforded a VA examination 
for this issue and others.  The examiner noted scars present 
in the area of the fifth toe on the dorsal surface of both 
feet.  The examiner found that the scar areas are widened and 
somewhat tender to palpation, in addition to noting 
tenderness between the third and fourth metatarsal heads, 
"where one sees a Morton's neuroma usually".  The 
examiner's opinion, supported by X-ray results, was of post-
operative changes of resection of the distal metatarsal heads 
of the fifth metatarsal.  The examiner noted that, at that 
time, there were no calluses present that were painful or any 
swelling of the feet or any loss of range of motion of other 
joints.

The VA examiner stated that a review of the veteran's records 
revealed no mention of calluses or other joint problems or 
examination of the feet while in service, opining that the 
calluses and resection of the metatarsal heads and the 
surgeries were related to postsurgical problems.  The 
examiner stated that the veteran does have functional 
impairment of no prolonged standing and walking because of 
her foot problems.

The January 2004 examiner was incorrect in his statement that 
there was no evidence of calluses in service, because the 
SMRs clearly indicate callus removal from the right foot in 
June 1976.  The examiner stated an inaccurate history of the 
case upon which he based his subsequent opinion.

In October 2006, the Board remanded this case for a VA 
examination by a foot specialist (podiatrist) in order to 
obtain a clear medical determination as to the nature and 
etiology of the veteran's foot problems.

In September 2007, the veteran was afforded a VA examination 
pursuant to the Board's remand.  The VA examiner reviewed the 
claims file and medical records prior to examining the 
veteran.  He found that the veteran currently has no 
hammertoe, high arch, claw foot or other deformity but does 
have tenderness to palpation bilaterally with hyperesthesia 
and allodynia on the dorsal surface of both feet.  The 
examiner noted that the veteran is unable to stand on her 
heels or walk on her toes or perform a squat because of pain.  
X-ray revealed partial loss at the head of the 5th metatarsal 
joint bilaterally.  The examiner opined that the veteran's 
current complaints of reflex sympathetic dystrophy of the 
bilateral feet are "at least as likely as not related" to 
the recurrent episodes of cellulitis and blisters for which 
she was treated in service.  The examiner added that the 
veteran's entrance and separation examinations both document 
preexisting problems with the feet and "it is most likely" 
that the veteran's foot condition prior to service was 
exacerbated by activities undertaken during service. 

The Board finds that this medical opinion is entitled to some 
probative weight.  The September 2007 examiner's opinion is 
consistent with the veteran's medical history.

Because there is an approximate balance of positive and 
negative medical evidence, the benefit-of-the-doubt standard 
applies. 38 U.S.C.A. § 5107(b).  Reasonable doubt as to the 
origin of the veteran's left foot complaints will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  Accordingly, the 
appeal is granted.

The nature and extent of the foot disorder related to six 
months of service in 1976 is not before the Board at this 
time, but the RO should take into consideration all pre-
service and post-service problems with her feet that are not 
related to service. 
Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for a bilateral foot condition is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


